Order and judgment unanimously modified accordance with the memorandum and as modified affirmed, without costs. Memorandum: Since the action is one for declaratory judgment the court should have declared the validity of the resolutions of March 9, 1970 and June 29, 1970 instead of dismissing the amended complaint (see Lanza v. Wagner, 11 N Y 2d 317, 334; Town of Pittsford v. Gallea, 25 A D 2d 479, affd. 18 N Y 2d 920; 24 Carmody-Wait 2d, New York Practice, § 147:37). (Appeal from judgment and order of Erie Special Term dismissing complaint *679in declaratory judgment action.) Present — Del Vecchio, J. P., Witmer, Gabrielli, Cardamone and Henry, JJ.